Citation Nr: 1313459	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to March 1973 and from April 1976 to March 1979.  
 
This matter comes to the  Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, although the RO determined that the appeal stems from a subsequent denial of this claim in October 2007, the Veteran filed his Notice of Disagreement in May 2007 which is timely with respect to the November 2006 decision.  See 38 C.F.R. §§ 20.200, 20.302 (2012).  Thus, the Board finds that this is the decision on appeal.  
 
In July 2011, the Veteran was scheduled to attend a Board hearing at the RO.  In July 2011 the Veteran cancelled his request.
 
Although the Veteran initially filed a claim for service connection for PTSD, the Board has recharacterized the issue to include any potentially relevant psychiatric disorder raised by the record, which includes major depression and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).  The one exception is the postservice diagnosis of alcohol abuse in light of the RO's denial of service connection for alcoholism in April 2009.  As the Veteran did not appeal that decision, it is not in appellate status and will not be further addressed.  38 C.F.R. § 20.200.


FINDINGS OF FACT
 
1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy.

2.  The weight of the competent evidence demonstrates that any other diagnosed psychiatric disorder to include major depressive disorder, and an anxiety disorder, not otherwise specified, is not related to or caused by any event or circumstance of the Veteran's active duty service.
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred in or aggravated by service; a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 3.384, 4.125 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000
 
VA has complied with the Veterans Claims Assistance Act of 2000.  In January and March 2006, VA provided the claimant with notice of what information VA would try and secure on his behalf, and what evidence he needed to secure.  He was also notified how disability ratings and effective dates are assigned.  

The Board also finds that all necessary assistance has been provided to the appellant including requesting pertinent medical records.  In this regard, the Veteran reported on a August 2007 statement (VA Form 21-4138) that all of his treatment for PTSD had been provided by VA.  VA has obtained these treatment records.  While the Veteran was awarded Social Security disability benefits effective in October 2005, those benefits were awarded due to problems associated with a postservice 2004 car wreck.  He explained that he was having physical difficulty getting in and out of the vehicle so he quit in 2005.  He said he never missed work due to mental health reasons.  Accordingly, his Social Security records would not reasonably be relevant to the present claim and VA has no obligation to seek those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).  This is especially so when considering the Veteran's statement above that all of his treatment for PTSD is with VA and these treatment records are already on file.  

The appellant was afforded a VA psychiatric examination in December 2010.  The examination findings were based on a thorough examination of the Veteran as well as a review of his claims file, to include his medical history and complaints, and contains an adequate medical opinion.  Therefore, the Board finds that the VA examination report is adequate for decision-making purposes and new examinations and/or opinions are not required.  Finally, the appellant was provided with the opportunity to testify at a Board hearing, but he canceled a scheduled hearing and withdrew his hearing request. 

Under these circumstances, VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
II.  Facts
 
The Veteran's service treatment records show that he was treated for dog bites on his arms in April 1978.  They are negative for any diagnosis or abnormal finding pertaining to the Veteran's psychiatric health.  The appellant did report a history of depression or excessive worry in a March 1979 Report of Medical History.  Examination at that time revealed that the appellant was clinically normal from a psychiatric perspective.
 
VA outpatient records from the Tampa VA medical center show that the Veteran reported to the facility as a new patient in November 2003.  In June 2005 he presented with requests for multiple consults including one for PTSD related to Vietnam/Agent Orange.  His last documented visit to that facility had been over a year earlier, in May 2004.  
 
A July 2005 VA outpatient record contains the Veteran's report of having regular flashbacks resulting in increased anxiety.  This record and an August 2005 record note that PTSD was an active problem.  
 
A September 2005 VA mental health program consult record notes that the Veteran "launch[ed] into a story about serving on a destroyer ... in (Vietnam) theater for which he volunteered '10 times' & encountering Russian ships and something to do with torpedo."  The psychologist further relayed the Veteran's report about having had bad dreams about this episode ever since an April 2004  motor vehicle accident which totaled his car and caused back and neck pain.  The clinical impressions were rule out PTSD, and history of alcohol dependence and drug abuse.  He also assessed the Veteran as having a personality disorder.
 
In October 2005, the Veteran filed a claim for service connection for PTSD related to a "Russian incident" in service.
 
In statements dated in October 2005, the Veteran reported that while aboard the USS Bronstein around the 1970/1971 timeframe, his ship lost its navigation and ended up in Russian waters.  He said that when the fog lifted, his ship was surrounded by Russian vessels.  He said some were fishing boats with huge antennas and some were patrol boats or high surveillance boats.  He said several of the boats were armed with torpedoes and guns.  He added that they had picked up a Japanese officer while in Japan for some sort of training.  He said that as a boatswain's mate and on the deck crew, he could not really say what the reasons were for them being there.  He said he feared for his safety and was concerned that he would not make it home to see his wife and family.  He added that he heard they lost a chief petty officer due to a nervous breakdown because of the incident.  He said he has dreams of this incident combined with thoughts of war games off the coast of California.  He explained that he knew this was a "problem in [his] head" because he knew the Russians never fired at them, just played a game as they did with the Russians.  He said the incident had been with him for 30 years.  He also reported that as he looked over the side he saw a torpedo shoot under the bow and knew that if it would have hit them they would have died and the ship would have sunk.
 
In a stressor statement in January 2006, the Veteran asserted that while underway in the north Sea of Japan, his ship lost all navigation and due to a heavy fog and lack of control ended up in Russian waters.  He said when the fog lifted the following morning his ship was surrounded by various types of Russian boats.  He said they had their guns aimed at his boat and his boat had its guns aimed at them.  He explained that the problem was that he was adding in his thoughts and dreams a torpedo going under the bow because he watched this happen during a war game off the coast of California.  He further noted that his combat assignment had been occasionally as a ship monitor cleaning up after a nuclear attack.  The appellant said that in his thoughts and dreams when they went through the decontamination on the fantail they were locked out causing them to get sick and sometimes die.
 
The Veteran asserted in an August 2006 statement that the Russian boat incident occurred in June or May of 1971.  He said he had a really bad memory and that if it were not for the nightmares, he probably would not remember the incident.
 
A VA outpatient record in September 2006 contains an assessment on Axis I of recurrent major depressive disorder, without psychotic features (partially treated), and chronic PTSD (partially treated).  
 
In December 2006, the RO received statements from three former servicemen who reported that they also served aboard the USS Bronstein.  One former serviceman said that he had no recollection of a Russian incident other than Russian Bear recon planes that overflew them at low altitudes and the flotilla of  destroyers, destroyer escorts, and cruisers that passed along the starboard side "with their crews at battle stations and weapons all pointed at them as they were headed home."  He said this would have taken place in June 1971.  Another serviceman said he had a cruise book and there was nothing in it about a Russian incident, but he remembers them almost "ramming us".  The third serviceman said he remembered a Russian incident, but not the details other than someone saying they were in trouble and then they got out of there.   
 
VA outpatient psychiatric notes in 2007 reflect diagnoses of major depressive disorder, recurrent without psychotic features, and chronic PTSD.
 
In August 2007, the RO received copies of 1970 and 1971 command history reports for the USS Bronstein.  These reports show that in May 1971 the Bronstein joined with units of the Japanese Maritime Self Defense Force to conduct training exercises.  The combined force additionally was noted to be under the surveillance from Soviet naval units providing vital training for Bronstein combat information center personnel in the electronic warfare environment.  Heavy fog conditions were noted.  In June 1971, the command history report notes that the Bronstein encountered numerous Soviet surface and air naval units, and was "once again provided with invaluable electronic warfare training opportunities".  
 
In May 2008, the RO received a statement from the Veteran's spouse reporting that the Veteran's car accident and the "dummy torpedoes" used in the war games were combined together giving him his nightmares.  She said his near death experience of the car accident had brought out the near death experience with the Russians in his mind.
 
In his May 2008 notice of disagreement the appellant clarified that a torpedo was not fired at his vessel.  Rather, he reported dreaming that he saw a torpedo fire at him.  He said he did see a torpedo go under the bow of his ship during war games off the coast of California and in his dreams he was combining that event with the Bronstein's encounter with the Soviet Navy.  He said the notion of being surrounded by Russians being a good training exercise is great for a new, temporary commanding officer, but not for a crew working topside in plain view of what was going on.  He said he had blocked this out of his mind for many years, but it "came crashing home".  
 
A June 2008 VA psychological consult note shows that the Veteran had chronic depression that had been present to a moderate degree for at least the past four years which corresponded to a reported motor vehicle accident.  The physician relayed the Veteran's report that he had PTSD, but noted that a formal PTSD evaluation had not been done during the session and was not addressed as the Veteran's presenting concern was his anger and depression.  He was diagnosed as having major depressive disorder, pain disorder associated with both psychological factors and a general medical condition, alcohol abuse, anxiety disorder, not otherwise specified, and PTSD (per veteran report).
 
In a statement dated in September 2008, the Veteran said that his PTSD was related to a dog attack and dog bites in service.  
 
In October 2008, the RO received a statement from the Veteran's parents and friends.  His parents reported a behavior change in the Veteran since he joined the military that included anger, irritability and drinking.  His friends reported that the Veteran had road rage, drank, and reported a distressing incident in service when his ship the USS Bronstein was surrounded by Russian ships.  
 
VA outpatient records in 2008 and 2009 include monthly psychiatric and individual psychotherapy treatment records.  The psychological records reflect diagnoses of major depressive disorder, alcohol abuse, anxiety disorder, not otherwise specified; and PTSD (per veteran report).  The psychiatric records reflect diagnoses of major depressive disorder and PTSD.
 
In the substantive appeal received in March 2009, the Veteran said that he disagreed with the RO's finding regarding the lack of a "true stressor".  He asserted that the Russian incident involved the threat of death or serious injury.  
 
VA outpatient records in 2010 show that the Veteran was still attending individual psychotherapy sessions to address his depression and overall functioning.  He was also still attending monthly follow up sessions with a psychiatrist.
 
At a December 2010 VA psychological examination the Veteran denied any personal mental health issues or treatment prior to service.  He did report a history of childhood physical and sexual abuse.  With respect to service trauma, the Veteran said that he never thought about it for years until a friend reminded him about 6-10 years earlier that they had been surrounded by Russians at one point.  He said the Russians acted like they were going to ram his ship and he remembers his commanding officer saying it was good training.  He said that ever since they started talking about it got worse and worse to the point of him waking up in cold sweats and almost punching his dog.  When asked by the examiner his response when the trauma was occurring, the Veteran said that he did not think about it at all.  He was noted to have no obvious emotional response when discussing the trauma.  He also reported a war game training event when a torpedo went under the bow of his ship.  He said that although this was separate from the Russian incident, he combines the two incidents in his dreams.  He also reported other traumas including getting in a car accident in May 1970 and breaking his finger when a boring line snapped.  He was noted to endorse postservice trauma of his wife dying and being in a car accident three weeks after he got married.  He did not report as a stressor being bitten by dogs and he reported that he had nine dogs living in his home.  He was diagnosed as having major depressive disorder, anxiety disorder, not otherwise specified, and alcohol abuse in sustained partial remission.  
 
The examiner reported that while the Veteran endorses several symptoms of PTSD, it was his opinion that the Veteran did not meet the full DSM-IV criteria for this disorder.  Instead, he diagnosed the Veteran on Axis I as suffering from a major depressive disorder, an anxiety disorder, not otherwise specified, and alcohol abuse in partial remission.  The examiner opined that the diagnosed major depressive disorder, "PTSD" and alcohol abuse in partial remission were less likely as not caused by or a result of his in-service trauma.  Rather, the examiner found that they were more likely caused by or a result of his history of childhood abuse (physical and sexual), current family, financial, and health stressors; and other experiences.  The examiner opined that the Veteran's symptoms were not clearly tied to the Russian incident, noting that he did not describe the incident in a way to meet DSM-IV Criterion A for a diagnosis of PTSD, and he said the Veteran reported that most of his symptoms had been around for most of his life.  He also remarked that the Veteran did not begin thinking about the Russian incident until his friend reminded him.  He further noted that the Veteran made no mention of the dog biting incident.  He added that a depressed mood and irritability over his household and family situation appeared to be the Veteran's primary complaint.
 

III.  Analysis
 
Law and Regulations
 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 
 
Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), that is the diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  
  
Although the Veteran served during a period of war, the evidence does not suggest, and he does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat.  Therefore, neither the combat provisions of 38 U.S.C.A. § 1154 (West 2002) nor the rule relating to combat stressors are applicable.

Discussion
 
The Veteran's service treatment records are negative for any diagnosis or abnormal finding pertaining to his psychiatric health.  They do show that he reported a history of depression or excessive worry on a March 1979 Report of Medical History, however, a clinical psychiatric examination revealed normal findings.
 
As far as a diagnosis of PTSD, there is some dispute in the record as to whether a diagnosis of PTSD is warranted.  The Board, however, will assume that the appellant has been diagnosed with PTSD at some time during the appellate term.   Significantly, however, the preponderance of the evidence shows that such a diagnosis is not shown to be related to a verified inservice stressor.  
 
In terms of stressors, the Veteran's primary stressor is based on his subjective perception and recollection of a training event in the Sea of Japan in 1971 while aboard the USS Bronstein.  The command history of the USS Bronstein shows that in May 1971 the USS Bronstein joined with units of the Japanese Maritime Self Defense Force to conduct training exercises.  The combined force additionally was noted to be under the surveillance from Soviet naval units providing vital training for Bronstein combat information center  personnel in the electronic warfare environment.  Heavy fog conditions were noted.  Also, the command history report notes that in June 1971 the USS Bronstein encountered numerous Soviet surface and air naval units, and was "once again provided with invaluable electronic warfare training opportunities."  This history is consistent with the December 2006 statements from the appellant's former fellow servicemen who helped to clarify the appellant's own hazy recollection.  
 
The Veteran asserts that in his thoughts and dreams he combines training exercises with a war game event off the coast of California which, in turn, has produced thoughts of fearful, life threatening events.  He gave an example involving a dummy torpedo that went under the bow of his ship during the war games in California.  For example in his dreams he sees the torpedo going under his ship during the Russian incident in 1971 and knows that that if it exploded his ship would have sunk and he would have died.  It is not entirely clear whether the Veteran is indicating that he knew that the events in May and June 1971 were training exercises or not.  In this regard, in an October 2005 statement he reported having "lots of dreams of [the Russian] incident and knew it was a 'problem in [his] head' because he knew the Russians never fired at them, just played a game as they did with the Russians."  He also stated in May 2008 that the notion that being surrounded by Russians was a good training exercise may make sense for a new, temporary commanding officer, but not for a crew working topside in plain view of what was going on.  
 
In any event, there are inconsistencies in the Veteran's reports regarding the effect that the Russian incident in 1971 had on him at the time.  First, the Veteran reported in October 2010 that during the exercise he feared for his safety and was concerned that he would not make it home to see his wife and family.  He similarly reported in his May 2009 substantive appeal that the event involved the threat of death or serious injury.  However, when asked by a VA examiner in December 2010 what his response was when the trauma was occurring, he replied that he did not think about it at all.  He also reported in the October 2005 statement that the incident had been with him for 30 years, but he told the December 2010 VA examiner that he did not even begin thinking about the Russian incident until his friend reminded him 6 - 10 years earlier.  In addition, the Veteran reported in an August 2006 statement that he had a really bad memory and that if it were not for his nightmares he probably would not remember the incident. 

The above inconsistencies notwithstanding, even conceding that the Veteran has PTSD and experienced fear involving the training exercises in the Sea of Japan in 1971, the medical evidence does not establish a link between the Veteran's current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
 
A December 2010 VA examiner reported that the Veteran's symptoms were not clearly tied to the Russian incident because the appellant did not describe the incident in a way to meet DSM-IV Criterion A for a diagnosis of PTSD.  The examiner noted that the Veteran showed no obvious emotional response when discussing the trauma and relayed the appellant's report that most of his symptoms had been around for most of his life.  The examiner opined that the Veteran's current major depressive disorder, "PTSD", and alcohol abuse in sustained partial remission were less likely as not caused by or a result of his in-service trauma and more likely caused by or a result of his history of child abuse (physical and sexual), his current family, financial, and health stressors and other experiences.  There is no medical opinion contrary to this on file.  
 
As to the Veteran's September 2008 stressor statement that PTSD was related to a dog attack and dog bites in service, his service treatment records show that he was treated for dog bites in April 1978.  However, the December 2010 VA examiner remarked that the Veteran did not report this as a stressor.  Also, the fact that current medical records show that the Veteran lives with approximately nine dogs makes it less plausible that he fears dogs or has been traumatized by the dog bites in service.  

The last alleged stressor involves the Veteran's January 2006 assertion that he had been given the occasional combat assignment as a ship monitor cleaning up "after a nuclear attack."   He reported having thoughts and dreams that they went through decontamination on the fantail and were locked out causing them to get sick and sometimes die.  These thoughts and dreams, however, pertain to events that never actually occurred.   Thus, these thoughts and dreams are not consistent with the places, types and circumstances of the Veteran's service and are not evidence of a verifiable stressor.
 
In regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As noted above, the December 2010 VA examiner specifically found no causal connection between the Veteran's symptoms and the Russian incident.  The examiner found that the Veteran did not describe the incident in a way to meet DSM-IV Criterion A for a diagnosis of PTSD.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.
 
The Veteran's own opinion relating PTSD to claimed in-service stressors has been considered.  However, the provisions of 38 C.F.R. § 3.304(f) specifically require medical evidence on this question.  The Veteran is not a medical professional.  Hence, his opinion is not competent evidence of a PTSD diagnosis linked to an in-service stressor.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, as discussed above, the Veteran's statements regarding the severity, duration and impact that the stressors have had on him have been inconsistent.  This reduces their credibility.  Consequently, his statements do not constitute probative evidence supporting the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  
 
For the foregoing reasons, the evidence preponderates against finding that the Veteran has PTSD based on any claimed and independently verifiable in-service stressor.  Accordingly, entitlement to service connection for PTSD is not in order.

Regarding entitlement to service connection for a psychiatric disability other than PTSD, as noted, the Veteran's service treatment records do not show any treatment or diagnoses of a psychiatric nature.  However, they do show that he reported a history of depression or excessive worry on a March 1979 Report of Medical History.  

As for the Veteran's postservice diagnoses of major depressive disorder and anxiety disorder, not otherwise specified, the first post service evidence of major depressive disorder is noted in VA treatment records dated in 2006 and anxiety in 2008.  The timeframe of the major depressive disorder diagnosis is more or less consistent with a VA psychological consult note in June 2008 which states that the Veteran had chronic depression that had been present for at least the past four years.  This disorder was found to correspond to a 2004 motor vehicle accident.  In short, there is no competent evidence showing that a psychosis was compensably disabling within one year of the appellant's separation from active duty, or competent evidence of a chronic psychosis disability since service.  No physician has linked a current psychiatric disorder to service.  Finally, a lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is a factor to consider.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).
 
As noted, there is no medical evidence suggesting any relationship between any current mental health disability and the Veteran's military service.  To the contrary, as noted, the VA examiner in December 2010 opined that the Veteran's major depressive disorder and anxiety disorder, not otherwise specified, were less likely as not caused by or a result of his in-service trauma.  Rather, he said the diagnoses were judged to be more likely caused by or a result of his history of childhood abuse (physical and sexual), his current family, financial, and health stressors and other experiences.  The December 2010 examiner relayed the Veteran's report that most of his symptoms have been around for most of his life, and he did not begin thinking of the Russian incident until his friend reminded him 6-10 years earlier.  As the December 2010 VA-examiner explained the reasons for his conclusion, and as the opinion was based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no reasoned medical opinion that supports a nexus between major depressive disorder and anxiety disorder, not otherwise specified, and service.

In sum, a chronic psychiatric disability was not shown in-service, and a compensably disabling psychosis was not demonstrated within a year of separation from active duty.  Further, given that there is no competent medical evidence of psychiatric disability until many years after service and no competent evidence of a nexus between any current psychiatric disability and the appellant's service, the weight of the evidence is against a finding of service connection.  
 
In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


